Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into, effective upon execution by the parties, by and
between Limited Brands, Inc. and The Limited Service Corporation (the
"Company"), and Jay Margolis (the "Executive") (hereinafter collectively
referred to as "the parties").

WHEREAS, the Executive will be employed as a Group President – Apparel Brands
and will be experienced in various phases of the Company’s business and will
possess an intimate knowledge of the business and affairs of the Company and its
policies, procedures, methods, and personnel; and

WHEREAS, the Company has determined that it is essential and in its best
interests to retain the services of key management personnel and to ensure their
continued dedication and efforts; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the "Board") has determined that it is in the best interests of the Company to
secure the services and employment of the Executive, and the Executive is
willing to render such services on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective agreements
of the parties contained herein, the parties hereby agree as follows:

1.   Term. The initial term of employment under this Agreement shall be for the
period commencing on the Executive’s first day of employment with the Company
(the "Anniversary Date" or sometimes referred to as “Commencement Date”), which
shall be on or about February 7, 2005 and ending on the Executive’s sixth
anniversary of the Anniversary Date (the "Initial Term"); provided, however,
that thereafter this Agreement shall be automatically renewed from year to year,
unless either the Company or the Executive shall have given written notice to
the other at least ninety (90) days prior thereto that the term of this
Agreement shall not be so renewed.

2.   Employment.

(a)   Position. The Executive shall be employed as Group President – Apparel
Brands or such other position of reasonably comparable or greater status and
responsibilities, as may be determined by the Board of Directors. The Executive
shall perform the duties, undertake the responsibilities, and exercise the
authority customarily performed, undertaken, and exercised by persons employed
in a similar executive capacity. The Executive shall report to the Office of the
Chief Executive.

(b)   Obligations. The Executive agrees to devote his full business time and
attention to the business and affairs of the Company. The foregoing, however,
shall not preclude the Executive from serving on corporate, civic, or charitable
boards or committees or managing personal investments, so long as such
activities do not interfere with the performance of the Executive's
responsibilities hereunder.

3.   Base Salary. The Company agrees to pay or cause to be paid to the Executive
an annual base salary at the rate of One Million One Hundred Fifty Thousand
Dollars $1,150,000, less applicable withholding. Beginning in April 2006, this
base salary will be subject to annual review and may be increased, but not
decreased, from time to time by the Board considering factors such as the
Executive’s responsibilities, compensation of similar executives within the
company and in other companies, performance of the Executive, and other
pertinent factors (hereinafter referred to as the

--------------------------------------------------------------------------------

"Base Salary"). Such Base Salary shall be payable in accordance with the
Company's customary practices applicable to its executives.

4.   Equity Compensation. The Company shall use its best efforts to have the
Compensation Committee grant to the Executive, on or about its next regularly
scheduled meeting, options to acquire 250,000 shares of the Company’s common
stock as set forth in the Executive’s December 17, 2004 Offer Letter
(hereinafter the “Offer Letter”, a copy of which is attached as Schedule A and
which is expressly incorporated herein). Such grant shall be subject to the
terms and conditions set forth in the Company’s Stock Option and Performance
Incentive Plan (“Plan”) and in the Company’s normal form of stock option
agreements. The stock options shall be priced and vest and become exercisable as
set forth in the Executive’s Offer Letter. In addition, pursuant to the Plan,
the Company shall use its best efforts to have the Compensation Committee grant
to the Executive, on or about its next regularly scheduled meeting, 75,000
restricted shares of the Company’s common stock, which shall thereafter vest in
accordance with the schedule set forth in the Executive’s Offer Letter.
Thereafter, the Company shall use its best efforts to have the Compensation
Committee grant to the Executive options to acquire shares of the Company’s
common stock as set forth in the Offer Letter and pursuant to the terms and
conditions of the Plan.

5.   Employee Benefits. The Executive shall be entitled to participate in all
employee benefit plans, practices, and programs maintained by the Company and
made available to senior executives generally and as may be in effect from time
to time. The Executive's participation in such plans, practices and programs
shall be on the same basis and terms as are applicable to senior executives of
the Company generally.

6.   Bonus.

     (a)   The Executive shall be entitled to participate in the Company's
applicable incentive compensation plan at a target level of One Hundred Twenty
Percent (120%) of the Executive’s Base Salary on such terms and conditions as
outlined in the Executive’s Offer Letter and as determined from time to time by
the Board. As provided in the Executive’s Offer Letter, the minimum incentive
compensation bonus for the first two seasons of the Executive’s employment will
be at target.

     (b)   The Company agrees to pay the Executive a separate sign-on bonus in
the amount of Five Hundred Thousand Dollars ($500,000) less applicable tax
withholdings, within two (2) weeks of the Commencement Date. The Executive
agrees that if he voluntarily resigns (other than for Good Reason or due to
Disability, in each case as defined below) prior to his first year anniversary
date, he shall pay back to the Company an amount equal to the after tax portion
of the entire amount of the sign-on bonus, and that, if he so resigns (other
than for Good Reason or due to Disability) after his first year anniversary date
but prior to his second year anniversary date, he shall pay back to the Company
an amount equal to the after-tax portion of one-half of the sign-on bonus.

7.   Other Benefits.

       (a)   Life Insurance. The Executive shall be entitled to Life Insurance
benefits as set forth in the Offer Letter. The Company agrees that the Executive
shall be entitled to designate the beneficiary under said Life Insurance policy.

       (b)   Expenses. Subject to applicable Company policies, the Executive
shall be entitled to receive prompt reimbursement of all expenses reasonably
incurred by

-2-

--------------------------------------------------------------------------------

him in connection with the performance of his duties hereunder or for promoting,
pursuing, or otherwise furthering the business or interests of the Company.

      (c)   Office and Facilities. The Executive shall be provided with such
offices, secretarial and other support facilities as are commensurate with the
Executive’s status with the Company and adequate for the performance of his
duties hereunder.

8.   Paid Time Off (PTO) Program. The Executive shall be entitled to paid time
off in accordance with the policies as periodically established by the Board for
similarly situated executives of the Company or such PTO provisions that are
provided in the attached Offer Letter, whichever are greater.

9.   Termination. The Executive’s employment hereunder is subject to the
following terms and conditions:

       (a)   Disability. The Company shall be entitled to terminate the
Executive’s employment after having established the Executive’s Disability. For
purposes of this Agreement, “Disability” means a physical or mental infirmity
which impairs the Executive’s ability to substantially perform his duties under
this Agreement for a period of at least six months in any twelve-month calendar
period as determined in accordance with Limited Brands, Inc. Long-Term
Disability Plan.

       (b)   Cause. The Company shall be entitled to terminate the Executive’s
employment for “Cause” without prior written notice. For purposes of this
Agreement, “Cause” shall mean that the Executive (1) willfully failed to perform
his duties with the Company (other than a failure resulting from the Executive’s
incapacity due to physical or mental illness); or (2) has plead “guilty” or “no
contest” to or has been convicted of an act which is defined as a felony under
federal or state law; or (3) engaged in willful misconduct in bad faith which
could reasonably be expected to materially harm the Company’s business or its
reputation.

            The Executive shall be given written notice by the Board of
termination for Cause, such notice to state in detail the particular act or acts
or failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based. The Executive shall be entitled to a hearing
before the Board or a committee thereof established for such purpose and to be
accompanied by legal counsel. Such hearing shall be held within 15 days of
notice to the Company by the Executive, provided the Executive requests such
hearing within 30 days of the written notice from the Board of the termination
for Cause.

       (c)   Termination by the Executive. The Executive may terminate
employment hereunder for “Good Reason” by delivering to the Company (1) a
Preliminary Notice of Good Reason (as defined below), and (2) not earlier than
thirty (30) days from the delivery of such Preliminary Notice, a Notice of
Termination. For purposes of this Agreement, “Good Reason” means (i) the failure
to continue the Executive in a capacity contemplated by Section 2 hereof; (ii)
the assignment to the Executive of any duties materially inconsistent with the
Executive’s positions, duties, authority, responsibilities, and reporting
requirements as set forth in Section 2 or the failure to assign duties
commensurate with Executive’s position and responsibilities as provided in
Section 2 hereof; (iii) a reduction in or a material delay in payment of the
Executive’s total cash, equity or other compensation and benefits from those
required to be provided in accordance with the provisions of this Agreement,
notwithstanding the Company’s best efforts; (iv) the Company, the Board or any
person controlling the Company requires the Executive to be based outside of the
United States, other than on travel reasonably

-3-

--------------------------------------------------------------------------------

required to carry out the Executive’s obligations under the Agreement, however,
the parties agree that the Executive’s relocation outside of Columbus, Ohio will
only be required in connection with the relocation of the Company’s executive
offices, or (v) the failure of the Company to obtain the assumption in writing
of its obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company within 15 days after a merger,
consolidation, sale, or similar transaction; provided, however, that “Good
Reason” shall not include (A) acts not taken in bad faith which are cured by the
Company in all respects not later than thirty (30) days from the date of receipt
by the Company of a written notice from the Executive identifying in reasonable
detail the act or acts constituting “Good Reason” (a “Preliminary Notice of Good
Reason”) or (B) acts taken by the Company by reason of the Executive’s physical
or mental infirmity which impairs the Executive’s ability to substantially
perform his duties under this Agreement. A Preliminary Notice of Good Reason
shall not, by itself, constitute a Notice of Termination.

       (d)   Notice of Termination. Any purported termination for Cause by the
Company or for Good Reason by the Executive shall be communicated by a written
Notice of Termination to the other two weeks prior to the Termination Date (as
defined below). For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which indicates the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. Any termination by the Company
other than for Cause or by the Executive without Good Reason shall be
communicated by a written Notice of Termination to the other party two (2) weeks
prior to the Termination Date. However, the Company may elect to pay the
Executive in lieu of two (2) weeks written notice. For purposes of this
Agreement, no such purported termination of employment shall be effective
without such Notice of Termination.

       (e)   Termination Date, Etc. “Termination Date” shall mean in the case of
the Executive’s death, the date of death, or in all other cases, the date
specified in the Notice of Termination; provided, however, that if the
Executive’s employment is terminated by the Company due to Disability, the date
specified in the Notice of Termination shall be at least thirty (30) days from
the date the Notice of Termination is given to the Executive.

     (f)   Guaranteed Employment. Notwithstanding anything in this Agreement, to
the contrary, the Company agrees to employ the Executive through the date in
which at least two years have passed from the grant date of the 250,000 options
and the 75,000 shares of restricted stock that are set forth in Section 4 (“two
year period”), unless the Company is entitled to terminate the Executive for
Cause or after having established the Executive’s Disability and the Executive
agrees that unless he has Good Reason to resign to remain employed with the
Company through said date. The parties acknowledge that one of the purposes of
this subparagraph (f) is to allow for the vesting of options and restricted
stocks during the two year period in the ordinary course in accordance with the
Executive’s Offer Letter and the Plan.

10.  Compensation Upon Certain Terminations by the Company not Following a
Change in Control.

     (a)   If during the term of the Agreement (including any extensions
thereof), whether or not following a Change in Control (as defined below), the
Executive’s employment is terminated by the Company for Cause or by reason of
the Executive’s death, or if the Executive gives written notice not to extend
the term of this Agreement,

-4-

--------------------------------------------------------------------------------

the Company’s sole obligations hereunder shall be to pay the Executive the
following amounts earned hereunder but not paid as of the Termination Date: (i)
Base Salary, (ii) reimbursement for any and all monies advanced or expenses
incurred pursuant to Section 7(b) through the Termination Date, and (iii) any
earned compensation which the Executive had previously deferred (including any
interest earned or credited thereon)(collectively, “Accrued Compensation”). The
Executive’s entitlement to any other benefits shall be determined in accordance
with the Company’s employee benefit plans then in effect.

     (b)   If the Executive’s employment is terminated by the Company other than
for Cause or by the Executive for Good Reason, in each case other than during
the 24-month period immediately following a Change in Control, the Company’s
sole obligations hereunder shall be as follows:

          (i)   the Company shall pay the Executive the Accrued Compensation;

          (ii)   the Company shall continue to pay the Executive the Base Salary
for a period of one (1) year following the Termination Date;

         (iii)  in consideration of the Executive signing a General Release, the
Company shall (A) pay the Executive any incentive compensation under the plan
described in Section 6 that the Executive would have received if he had remained
employed with the Company for a period of one (1) year after the Termination
Date, however, if said Termination Date is prior to the Executive’s third
Anniversary Date, the amount of the incentive compensation payout will be
guaranteed at target; (B) pay the Executive his Base Salary for one additional
year after payments have ended under Section 10(b)(ii); (C) if said termination
occurred prior to the two year period as set forth in section 9(f), compensate
the Executive for any loss of stock option and restricted stock that would have
vested during the two year period as contemplated by Section 9(f) hereof, and

          (iv)   provided, however, that in the event Executive becomes entitled
to any payments under Section 10(g), the Company’s obligations to Executive
under Section 10 shall thereafter be determined solely under Section 10 (g).

     (c)   If the Executive’s employment is terminated by the Company by reason
of the Executive’s Disability, the Company’s sole obligations hereunder shall be
as follows:

          (i)   the Company shall pay the Executive the Accrued Compensation;

          (ii)   the Executive shall be entitled to receive the applicable Base
Salary continuation rights described in the Executive’s Offer Letter, plus any
disability benefits available under the Company’s Executive Long Term Disability
Plan as also described in the Executive’s Offer Letter.

     (d)   If the Executive’s employment is terminated by reason of the
Company’s written notice to the Executive of its decision not to extend the
Employment Agreement pursuant to Section 1 hereof, the Company’s sole obligation
hereunder shall be as follows:

          (i)   the Company shall pay the Executive the Accrued

-5-

--------------------------------------------------------------------------------

Compensation;

          (ii)   the Company shall continue to pay the Executive the Base Salary
for a period of one (1) year following the expiration of such term; and

          (iii)  in consideration of the Executive signing a General Release,
the Company shall (A) pay the Executive any incentive compensation under the
plan described in Section 6 that the Executive would have received if he had
remained employed with the Company for a period of one (1) year after the
Termination Date; and (B) pay the Executive his Base Salary for one additional
year after payments have ended under Section 10(d)(ii); and

     (e)   For up to eighteen (18) months during the period the Executive is
receiving salary continuation pursuant to Section 10(b)(ii), 10(c)(ii) or
10(d)(ii) hereof, the Company shall, at its expense, provide to the Executive
and the Executive’s beneficiaries medical and dental benefits substantially
similar in the aggregate to the those provided to the Executive immediately
prior to the date of the Executive’s termination of employment; provided,
however, that the Company’s obligation to provide such benefits shall cease upon
the earlier of Executive’s becoming employed or the expiration of Executive’s
rights to continue such medical and dental benefits under COBRA.

     (f)   Executive shall not be required to mitigate the amount of any payment
provided for in this Section 10 by seeking other employment or otherwise and no
such payment or benefit shall be eliminated, offset or reduced by the amount of
any compensation provided to the Executive in any subsequent employment, except
as provided in Section 10(e).

     (g)   In the event that (x) the Company enters into a binding agreement
that, if consummated, would constitute a Change in Control, (y) Executive’s
employment is terminated under the circumstances set forth in Section 10(b) and
(z) within six months after the execution of such agreement a Change in Control
of the Company occurs involving one or more of the other parties to such
agreement, then the Company’s sole obligations hereunder shall be as follows:

          (i)   the Company shall pay to Executive a lump sum payment in cash no
later than 10 business days after the Change in Control an amount equal to the
sum of (A) and (B), where (A) is the difference between (x) the Severance Amount
(as defined in Section 14(a)(ii)) and (y) the sum of the payments made to the
Executive prior to the change in Control pursuant to Section 10(b)(ii) and (B)
is the difference between (x) the Bonus Amount (as defined in the Section
14(a)(iii)) and (y) the payments, if any, made to Executive prior to the Change
in Control pursuant to Section 10(b)(iii)(A);

          (ii)   the Company shall reimburse Executive for any documented legal
fees and expenses to the extent set forth in Section 14(a)(iv);

          (iii)   the Company shall pay such premiums as are required by Section
14(a)(v)(A) to the extent not previously paid pursuant to Section 10(b)(iv) and
shall make available to Executive and Executive’s beneficiaries medical and
dental benefits to the extent provided in Section 14(a)(v)(B); and

-6-

--------------------------------------------------------------------------------

          (iv)   each of the Company and Executive shall have and be subject to,
the rights, duties, and obligations set forth in Sections 13(c) and (d).

11. Employee Covenants.

     (a)   For the purposes of this Section 11, the term "Company" shall include
Limited Brands, Inc. and all of its subsidiaries and affiliates thereof.

     (b)   Confidentiality. The Executive shall not, during the term of this
Agreement and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, "Unauthorized Disclosure" shall mean use by the Executive for his own
benefit or disclosure by the Executive to any person other than a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of duties as an executive of the Company or as may
be legally required, of any confidential information relating to the business or
prospects of the Company (including, but not limited to, any information and
materials pertaining to any Intellectual Property as defined below ; provided,
however, that such term shall not include the use or disclosure by the
Executive, without consent, of any publicly available information (other than
information available as a result of disclosure by the Executive in violation of
this Section 11(b)). This confidentiality covenant has no temporal, geographical
or territorial restriction.

     (c)   Non-Competition. During the Non-Competition Period described below,
the Executive shall not, directly or indirectly, without the prior written
consent of the Company, own, manage, operate, join, control, be employed by,
consult with or participate in the ownership, management, operation or control
of, or be connected with (as a stockholder, partner, or otherwise), any
business, individual, partner, firm, corporation, or other entity that competes
or plans to compete, directly or indirectly, with the Company, or any of its
products; provided, however, that the "beneficial ownership" by the Executive
after termination of employment with the Company, either individually or as a
member of a "group," as such terms are used in Rule 13d of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), of not more than two percent (2%) of the voting stock of any publicly
held corporation shall not be a violation of Section 11 of this Agreement.

            The "Non-Competition Period" means the period the Executive is
employed by the Company plus one (1) year from the Termination Date if the
Executive's employment is terminated (i) by the Company for any reason, or (ii)
by the Executive for any reason.

     (d)   Non-Solicitation. During the No-Raid Period described below, the
Executive shall not directly or indirectly solicit, induce or attempt to
influence any employee to leave the employment of the Company, nor assist anyone
else in doing so. Further, during the No-Raid Period, the Executive shall not,
either directly or indirectly, alone or in conjunction with another party,
interfere with or harm, or attempt to interfere with or harm, the relationship
of the Company, with any person who at any time was an employee, customer or
supplier of the Company, or otherwise had a business relationship with the
Company.

            The "No-Raid Period" means the period the Executive is employed by
the Company plus one (1) year from the Termination Date if the Executive's

-7-

--------------------------------------------------------------------------------

employment is terminated (i) by the Company for any reason, or (ii) by the
Executive for any reason.

     (e)   Intellectual Property. The Executive agrees that all inventions,
designs and ideas conceived, produced, created, or reduced to practice, either
solely or jointly with others, during his employment with the Company including
those developed on his own time, which relates to or is useful in the Company’s
business (“Intellectual Property”) shall be owned solely by the Company. The
Executive understands that whether in preliminary or final form, such
Intellectual Property includes, for example, all ideas, inventions, discoveries,
designs, innovations, improvements, trade secrets, and other intellectual
property. All intellectual Property is either work made for hire for the Company
within the meaning of the United States Copyright Act, or, if such Intellectual
Property is determined not to be work made for hire, then the Executive
irrevocably assigns all rights, titles and interests in and to the Intellectual
Property to the Company, including all copyrights, patents, and/or trademarks.
The Executive agrees that he will, without any additional consideration, execute
all documents and take all other actions needed to convey his complete ownership
of the Intellectual Property to the Company so that the Company may own and
protect such Intellectual Property and obtain patent, copyright and trademark
registrations for it. The Executive also agrees that the Company may alter or
modify the Intellectual Property at the Company’s sole discretion, and the
Executive waives all right to claim or disclaim authorship. The Executive
represents and warrants that any Intellectual Property that he assigns to the
Company, except as otherwise disclosed in writing at the time of assignment,
will be my sole, exclusive, original work. The Executive also represents that he
has not previously invented any Intellectual Property or has advised the Company
in writing of any prior inventions or ideas.

     (f)   Remedies. The Executive agrees that any breach of the terms of this
Section 11 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent, such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all persons and/or entities acting for and/or with the
Executive, without having to prove damages, and to all costs and expenses,
including reasonable attorneys' fees and costs, in addition to any other
remedies to which the Company may be entitled at law or in equity. The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including but not limited
to the recovery of damages from the Executive. The Executive and the Company
further agree that the provisions of the covenants not to compete and solicit
are reasonable and that the Company would not have entered into this Agreement
but for the inclusion of such covenants herein. Should a court determine,
however, that any provision of the covenants is unreasonable, either in period
of time, geographical area, or otherwise, the parties hereto agree that the
covenant should be interpreted and enforced to the maximum extent which such
court deems reasonable.

          The provisions of this Section 11 shall survive any termination of
this Agreement, and the existence of any claim or cause of action by the
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and agreements of this Section 11; provided, however, that this
paragraph shall not, in and of itself, preclude the Executive from defending
himself against the enforceability of the covenants and agreements of this
Section 11.

-8-

--------------------------------------------------------------------------------

12.   Employee Representation. The Executive expressly represents and warrants
to the Company that the Executive is not a party to any contract or agreement
and is not otherwise obligated in any way, and is not subject to any rules or
regulations, whether governmentally imposed or otherwise, which will or may
restrict in any way the Executive’s ability to fully perform the Executive’s
duties and responsibilities under this Agreement.

13.   Change in Control.

     (a)   For purposes of this Section 13, “Company” shall mean Limited Brands,
Inc., a Delaware corporation.

     (b)   For purposes of this Agreement “Change in Control” means, and shall
be deemed to have occurred upon the first to occur of any of the following
events:

          (i)   Any Person (other than an Excluded Person)becomes, together with
all “affiliates” and “associates” (each as defined under Rule 12b-2 of the
Exchange Act), “beneficial owner” (as defined under Rule 13d-3 of the Exchange
Act)of securities representing 33% or more of the combined voting power of the
Voting Stock then outstanding, unless such Person becomes “beneficial owner” of
33% or more of the combined voting power of the Voting Stock then outstanding
solely as a result of an acquisition of Voting Stock by the Company which, by
reducing the Voting Stock outstanding, increases the proportionate Voting Stock
beneficially owned by such Person (together with all “affiliates” and
”associates” of such Person) to 33% or more of the combined voting power of the
Voting Stock then outstanding; provided, that if a Person shall become the
“beneficial owner” of 33% or more of the combined voting power of the Voting
Stock then outstanding by reason of such Voting Stock acquisition by the Company
and shall thereafter become the “beneficial owner” of any additional Voting
Stock which causes the proportionate voting power of Voting Stock beneficially
owned by such Person to increase to 33% or more of the combined voting power of
the Voting Stock then outstanding, such Person shall, upon becoming the
“beneficial owner” of such additional Voting Stock, be deemed to have become the
“beneficial owner” of 33% or more of the combined voting power of the Voting
Stock then outstanding other than solely as a result of such Voting Stock
acquisition by the Company;

          (ii)   During any period of 24 consecutive months individuals who at
the beginning of such period constitute the Board (and any new Director, whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the Directors then still in
office who either were Directors at the beginning of the period or whose
election or nomination for election was so approved), cease for any reason to
constitute a majority of Directors then constituting the Board;

          (iii)   A reorganization, merger or consolidation of the Company is
consummated, in each case, unless, immediately following such reorganization,
merger or consolidation, (i) more than 50% of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the “beneficial owners” of the Voting Stock outstanding immediately prior to
such reorganization, merger or consolidation, (ii) no Person (but excluding for
this purpose any Excluded Person and any Person beneficially owning, immediately
prior to such reorganization, merger or

-9-

--------------------------------------------------------------------------------

consolidation, directly or indirectly, 33% or more of the voting power of the
outstanding Voting Stock) beneficially owns, directly or indirectly, 33% or more
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Board at
the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation;

          (iv)   The consummation of (i) a complete liquidation or dissolution
of the Company or (ii) the sale or other disposition of all or substantially all
of the assets of the Company, other than to any corporation with respect to
which, immediately following such sale or other disposition, (A) more than 50%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the “beneficial
owners” of the Voting Stock outstanding immediately prior to such sale or other
disposition of assets, (B) no Person (but excluding for this purpose any
Excluded Person and any Person beneficially owning, immediately prior to such
sale or other disposition, directly or indirectly, 33% or more of the voting
power of the outstanding Voting Stock) beneficially owns, directly or
indirectly, 33% or more of, respectively, the then outstanding shares of common
stock of such corporation or the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (C) at least a majority of the members of the board of
directors of such corporation were members of the Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Company; or

          (v)   The occurrence of any transaction or event that the Board, in
its sole discretion, designates a “Change in Control”.

                  Not withstanding the foregoing, in no event shall a “Change in
Control” be deemed to have occurred (i) as a result of the formation of a
Holding Company, or (ii) with respect to an Executive, if Executive is part of a
“group,” within the meaning of Section 13(d)(3) of the Exchange Act as in effect
on the Effective Date, which consummates the Change in Control transaction. In
addition, for purposes of the definition of “Change in Control” a Person engaged
in business as an underwriter of securities shall not be deemed to be the
“beneficial owner” of, or to “beneficially own,” any securities acquired through
such Person’s participation in good faith in a firm commitment underwriting
until the expiration of forty days after the date of such acquisition. “Excluded
Person” shall mean (i) the Company; (ii) any of the Company’s Subsidiaries;
(iii) any Holding Company; (iv) any employee benefit plan of the Company, any of
its Subsidiaries or a Holding Company; or (v) any Person organized, appointed or
established by the Company, any of its Subsidiaries or a Holding Company for or
pursuant to the terms of any plan described in clause (iv). “Person” shall mean
any individual composition, partnership, limited liability company,
associations, trust or other entity or organization. “Holding Company” shall
mean an entity that becomes a holding company for the Company or its businesses
as a part of any reorganization, merger, consolidation or other transaction,
provided that the outstanding shares of common stock of such entity and the
combined voting power of the then outstanding voting securities of such entity
entitled to vote generally in the election of directors is, immediately after
such reorganization, merger, consolidation or other transaction, beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the “beneficial owners”, respectively, of the Voting Stock
outstanding immediately prior to such

-10-

--------------------------------------------------------------------------------

reorganization, merger, consolidation or other transaction in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger, consolidation or other transaction, of such outstanding Voting Stock.
“Voting Stock” shall mean securities of the Company entitled to vote generally
in the election of members of the Company’s Board of Directors.

     (c)   Gross-Up Payment. In the event it shall be determined that any
payment or distribution of any type to or for the benefit of the Executive, by
the Company, any of its affiliates, any Person who acquires ownership or
effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations thereunder) or any
affiliate of such Person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest and penalties, are collectively referred to
as the “Excise Tax”), then the Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax, imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Total Payments.

     (d)  All determinations as to whether any of the Total Payments are
“parachute payments” (within the meaning of Section 280G of the Code), whether a
Gross-Up Payment is required, the amount of such Gross-Up Payment and any
amounts relevant to the last sentence of Subsection 13(c), shall be made by an
independent accounting firm selected by the Company from among the largest six
accounting firms in the United States (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations regarding the amount of any Gross-Up Payment
and any other relevant matter, both to the Company and the Executive within five
(5) days of the Termination Date, if applicable, or such earlier time as is
requested by the Company or the Executive (if the Executive reasonably believes
that any of the Total Payments may be subject to the Excise Tax). Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that the Company should have made Gross-Up Payments
(“Underpayment”), or that Gross-Up Payments will have been made by the Company
which should not have been made (“Overpayments”). In either such event, the
Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred. In the case of an Underpayment, the amount of such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive. In the case of an Overpayment, the Executive shall, at the direction
and expense of the Company, take such steps as are reasonably necessary
(including the filing of returns and claims for refund), follow reasonable
instructions from, and procedures established by, the Company, and otherwise
reasonably cooperate with the Company to correct such Overpayment.

14.   Compensation Upon Certain Terminations During the 24-Month Period
Following a Change in Control

     (a)   If the Executive’s employment is terminated by the Company
consecutive month period immediately following a Change in Control, the
Company’s sole

-11-

--------------------------------------------------------------------------------

obligations hereunder subject to the Executive’s execution of a General Release,
shall be as follows:

          (i) the Company shall pay the Executive the Accrued Compensation;

          (ii) the Company shall pay the Executive a lump sum payment in cash no
later than ten business days after the termination date an amount equal to two
times Executive’s Base Salary (the “Severance Amount”);

          (iii) the Company shall pay the Executive a lump sum payment in cash
no later than ten (10) business days after the date of termination an amount
equal to the sum of the last four (4) bonus payments the Executive received
under the Company’s incentive compensation plan described in Section 6 and a
pro-rata amount for the season in which the Executive’s employment is terminated
based on the average of the prior four (4) bonus payments and the number of days
the Executive is employed during such season (the “Bonus Amount”);

          (iv) the Company shall reimburse the Executive for all documented
legal fees and expenses reasonably incurred by the Executive in seeking to
obtain or enforce any right or benefit provided by this Section 14; and

          (v) the Company shall provide the Executive and Executive’s
beneficiaries medical and dental benefits substantially similar to those which
the Executive was receiving immediately prior to the date of termination for a
period of eighteen (18) months after the termination date; provided however,
that the Company’s obligation with respect to the foregoing medical and dental
benefits shall cease in the event Executive becomes employed.

(b) Except as provided in Section 14(a)(v)(B), the Executive shall not be
required to mitigate the amount of any payment provided for in this Section 14
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 14 be reduced by any compensation earned by
the Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.

15.   Successors and Assigns.

(a)   This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term "the Company" as
used herein shall include any such successors and assigns to the Company's
business and/or assets. The term "successors and assigns" as used herein shall
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.

(b)   Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, the Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement

-12-

--------------------------------------------------------------------------------

shall inure to the benefit of and be enforceable by the Executive's legal
personal representative.

16.   Arbitration. Except with respect to the remedies set forth in Section
11(f) hereof, any controversy or claim between the Company or any of its
affiliates and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by binding arbitration. The American
Arbitration Association, under its Commercial Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in
Columbus, Ohio. The Company and the Executive shall appoint one person to act as
an arbitrator, and a third arbitrator shall be chosen by the first two
arbitrators (such three arbitrators, the "Panel"). The Panel shall have no
authority to award punitive damages against the Company or the Executive. The
Panel shall have no authority to add to, alter, amend, or refuse to enforce any
portion of the disputed agreements. The Company and the Executive each waive any
right to a jury trial or to a petition for stay in any action or proceeding of
any kind arising out of or relating to this Agreement or its termination. The
Company and the Executive agree that the prevailing party shall be responsible
for the payment of the other party’s legal fees. During any arbitration, the
Company agrees to continue to pay the Executive’s base salary until it is
determined it no longer has said obligation.

17.   Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:

> > To the Executive:
> > Jay Margolis
> > c/o Harvey Horowtz
> > 239 East 79th Street
> > New York, New York 10021
> > 
> > To the Company:
> > Limited Brands, Inc.
> > Three Limited Parkway
> > Columbus, Ohio 43230
> > Attn: Secretary

18.   Settlement of Claims. The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or others.

19.   Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

-13-

--------------------------------------------------------------------------------

20.   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio without giving effect
to the conflict of law principles thereof.

21.   Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

22.   Entire Agreement. This Agreement along with the Executive’s Offer Letter
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof. If there are any conflicts between
the Offer Letter and this Agreement, the more favorable terms shall be applied
to the Executive.

       IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized officer and the Executive has executed this Agreement as
of the day and year first above written.

LIMITED BRANDS, INC.

  By: /s/ Leonard A. Schlesinger

--------------------------------------------------------------------------------

  Name: Leonard A. Schlesinger   Title: Vice Chairman and Chief Operating
Officer   01/05/2005

--------------------------------------------------------------------------------

  Date     /s/  Jay Margolis

--------------------------------------------------------------------------------

    Jay Margolis     01/05/2005

--------------------------------------------------------------------------------

  Date  


-14-

--------------------------------------------------------------------------------

SCHEDULE A

December 17, 2004

 

Jay Margolis
c/o Berglass Grayson
399 Park Avenue
New York, NY 10022


Dear Jay:

It is with a great deal of pleasure that we write this letter to formalize our
invitation for you to join us at Limited Brands. We are pleased and excited at
the prospect of having you as our partner. All of our instincts say the
chemistry is right, and the fit is terrific for all of us . . . we will truly
enjoy working together.

The following points will outline the terms of our offer:

Position Group President – Apparel Brands, as discussed.   Annual Base Salary $
1,150,000 per annum   Annual review of your salary will take place in April
2006, and each April thereafter, with annual adjustments based on:   (1) Your
performance (2) Economic factors (e.g., inflation, job market, etc.)   Sign-On
Bonus We will pay you a one-time sign-on bonus of $500,000, less withholdings,
immediately following your start date. You acknowledge and agree that you will
repay an annualized pro-rata share of this sign-on bonus to Limited Brands in
the event you voluntarily resign prior to your two-year anniversary.   Incentive
Compensation • Participation in the Incentive Compensation (cash bonus) program
at an annual target level of 120% of your annual base salary. Your initial
annual target level is $1,380,000. Maximum annual payout is double your    
target level, or $2,760,000.   • All Incentive Compensation (IC) payouts will be
based


--------------------------------------------------------------------------------

 

on weighted combined results of EXPRESS and Limited Stores, and can vary from
zero (0) to a maximum of double your target level.     • In calculating your
annual IC payout, the year is divided into two seasons with 40% of your annual
IC paid for the Spring Season and 60% for the Fall Season.   • Pursuant to the
terms of the Incentive Compensation Program, your minimum IC payments for your
first two  seasons will be at target. In addition, you will receive any actual
IC payout earned in excess of the target level. After your first two seasons,
your IC payout will be based on actual business results.   Stock Options 
Pursuant to terms of the Limited Brands Stock Option and Incentive Plan, upon
hire the Company will recommend to the Compensation Committee of the Board of
Directors that you be granted 250,000 option shares in Limited Brands common
stock.   • The effective date of grant of these option shares shall be the date
of approval by the Compensation Committee, and the price of these option shares
shall be the closing price of Limited Brands stock on the date of approval by
the Compensation Committee, which will be executed on their next regularly
scheduled meeting after your date of hire.   • Future option grants shall be
recommended to the Compensation Committee as follows in the following years:  
2006 100,000 options 2009 50,000 options 2007 75,000 options 2010 50,000 options
2008 75,000 options       • Stock options shall vest 25% on each of the 1st,
2nd, 3rd, and 4th anniversaries of the grant date.   Restricted Stock  Upon
hire, the Company will recommend to the Compensation Committee of the Board of
Directors that you be granted 75,000 restricted shares of Limited Brands common
stock, pursuant to the terms of the Limited Brands Stock Option and Incentive
Plan, which shall have a grant date as of the date of approval by the
Compensation

-16-

--------------------------------------------------------------------------------

 

  Committee (to be executed on their next regularly scheduled meeting after your
date of hire), and which shall vest 33 1/3rd % on each of the 1st, 2nd, and 3rd
anniversaries of the grant date.     Employment Agreement  This offer is subject
to your agreeing to enter into an Employment Agreement that is generally
consistent with those signed by other executives at your level.     Relocation
You will be reimbursed for relocation expenses under the provisions of our
Relocation Policy. You acknowledge that if you leave voluntarily prior to your
first anniversary, you will repay Limited Brands for your relocation expenses.  
  Benefits  The full extent of coverage is explained in benefits materials to be
provided to you separately. Some of the highlights are:       Group Health
Benefits Package       
n
Medical/Dental & Discounted Vision Program: Comprehensive coverage for you and
your family         n Executive Medical:
A company-paid benefit that provides an additional $10,000 of coverage for you
and your family         n Life Insurance:
Two times base salary (maximum of $1,000,000)         n Executive Life
Insurance:
Two times base salary (combined with life insurance
maximum of $1,000,000)         n Long-Term Disability (based on salary level in
this offer letter):
Company-paid benefit of $25,000 per month maximum         n Executive Long-Term
Disability:
Provides you the opportunity to purchase an additional
$10,000 of monthly disability coverage         n Travel Accident
Five times base salary (maximum of $2,000,000)         Associate Contribution:
In 2005, you will pay a bi-weekly amount of $29/single, $58/associate + one
dependent, or $87/family for medical, dental, life insurance and long-term

-17-

--------------------------------------------------------------------------------

 

  disability coverage.       Discount: You receive a graduated discount up to
40% after 60 days on purchases in all retail divisions of Limited Brands.      
Paid Time Off (PTO) Program: 22 days per calendar year.       Retirement Plan:
The retirement programs sponsored by the company consist of the “qualified”
Savings and Retirement Plan (SARP) and the “non-qualified” Supplemental
Retirement Plan. Both programs provide personal savings opportunities, with
matched company contributions and separate annual retirement contributions by
the company. After one year of service, you may participate in the SARP 401(k)
and save from 1% to 15% of your compensation up to the IRS 401(k) annual maximum
deferral amount ($14,000 in 2005). The company will match your 401(k) savings at
100% on the first 4% you save, and you will be immediately 100% vested in this
match. Should your pay exceed the IRS qualified plan compensation maximum
($210,000 in 2005), you will automatically be enrolled in the Alternate Savings
portion of the Supplemental Plan at 3% of pay in excess of the IRS compensation
maximum, which will receive a 200% company match. In addition, the company will
make an annual Retirement Contribution of 3% of your pay below the Social
Security Wage Base, and 6% of your pay above the Social Security Wage Base. The
annual Retirement Contribution, as well as the company match in the Alternate
Savings Plan, vests over a 7-year service period. Lastly, you are able to
immediately defer compensation into the Supplemental Retirement Plan beginning
in your first year of employment. You must make this election within 30 days of
your date of hire. This deferred compensation is not eligible for a match by the
company. 

This offer is based on your representation that you are under no legal
impediment to accepting our offer and performing the anticipated services, and
is also subject to your demonstrating eligibility to work in the United States
in compliance with the Immigration Reform and Control Act of 1986.

We are excited at the prospect of your joining the Limited Brands leadership
team to work with us to build a great future. Please call me with any questions
you may have. Upon acceptance of our offer, we ask that you sign and return a
copy of this letter to:

Mr. Steve Keyes – Vice President, Compensation

-18-

--------------------------------------------------------------------------------

Limited Brands, Inc. - 3 Limited Parkway - Columbus, OH 43230

Tel. (614) 415-8076 / Fax (614) 415-7440

 

Sincerely,

/s/ Leonard A. Schlesinger                        
Leonard A. Schlesinger
Vice Chairman and Chief Operating Officer
Limited Brands, Inc.

I accept the foregoing offer as of the date below:

/s/ Jay Margolis

--------------------------------------------------------------------------------

  01/05/2005

--------------------------------------------------------------------------------

Jay Margolis   Date


-19-

--------------------------------------------------------------------------------